Van Brunt, P. J.
The case of People v. MacLean, 11 N. Y. Supp. 559, determines most of the questions involved in this proceeding against the contention of the relator; it is not necessary to rediscuss questions which are there settled. It is claimed, however, that because of rule 40 of the rules of the civil service, which is to the effect that no one dismissed from service for misconduct shall be eligible to appointment in any capacity in any department of the municipal,service within three years, the relator is entitled to greater rights than would have been the case had he not incurred the penalty prescribed by this rule by being removed. We do not see .how it is possible for the rules of the civil service to add to or detract from the statute, which would be the effect were a different construction given to the statute because of the rule than would obtain had no such rule been adopted. The language of the statute is reasonably clear, and has been interpreted, as has been already said, contrary to the view of the relator; and. while the results of a removal should make the heads of departments careful in the imposition of this penalty, yet when they come within the statute this court cannot .interfere with the result. We think, therefore, the writ should be dismissed, without a costs. All concur.